Case 1:19-cv-00044-LPS Document 232 Filed 08/26/19 Page 1 of 5 PageID #: 8458



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET      C.A. No. 19-md-2895-LPS
HYDROCHLORIDE TABLETS) ANTITRUST
LITIGATION
                                 This document relates to: All actions




                                     JOINT STATUS REPORT

          Pursuant to the Court’s August 12, 2019 Order (D.I. 5), the parties submit this joint status

report.

Class Action Complaints and Motions to Dismiss

          On June 12, 2019, the Court entered scheduling orders proposed by the parties

(“Scheduling Orders”). See César Castillo, Inc. v. Amgen Inc., C.A. No. 19-396-LPS (D. Del.)

(“Castillo”), D.I. 36; UFCW Local 1500 Welfare Fund v. Amgen Inc., C.A. No. 19-369-LPS

(“UFCW”), D.I. 22. Pursuant to the Scheduling Orders, Plaintiffs filed and served their

respective amended complaints on July 22, 2019. See Castillo, D.I. 40; UFCW, D.I. 25. As of

that date, Defendants were required to file their motions to dismiss no later than September 16,

2019.

          On July 31, 2019, the Judicial Panel on Multidistrict Litigation entered an order

transferring to this Court two cases pending in other districts. D.I. 1. That order necessitates the

filing of consolidated complaints. Plaintiffs have agreed to file consolidated complaints no later

than September 13, 2019. Defendants have agreed to file their motions to dismiss no later than
Case 1:19-cv-00044-LPS Document 232 Filed 08/26/19 Page 2 of 5 PageID #: 8459



October 14, 2019. The parties will file a stipulation and proposed order consistent with this

agreement.

Class Action Discovery

       As is detailed in the Scheduling Orders, the parties are in “Phase I” of discovery.

Defendants made timely productions of certain materials referenced in the Scheduling Orders.

The parties anticipate negotiating in coming weeks other documents Defendants can produce

absent unreasonable expense and without running searches on electronically stored information

(“ESI”).

       Although the parties are currently relying on Local Rule 26.2 to govern confidentiality,

the parties will begin negotiations on a protective order. Concurrently, the parties will also begin

negotiations on proposed stipulations and orders governing the production of ESI.

Cipla Action

       The parties to the Cipla action, Plaintiffs Cipla Ltd. and Cipla USA, Inc. (“Cipla”) and

Defendants Amgen Inc. (“Amgen”) and Teva Pharmaceuticals USA, Inc. (“Teva”), report that

this matter is proceeding according to the Scheduling Order entered on June 21, 2019

(D.I. 217). The parties have agreed to stipulate that Amgen and Teva must answer the Amended

Complaint by October 14, 2019. Otherwise, the parties do not believe any changes to the

existing schedule are warranted at this time.

       The Cipla action parties respectfully suggest that it is unnecessary to consolidate this

action with the antitrust class action cases now before this Court. The Cipla action parties have

agreed to meet and confer concerning questions concerning the coordination of discovery and/or

other issues with the class action as they arise.




                                                    2
Case 1:19-cv-00044-LPS Document 232 Filed 08/26/19 Page 3 of 5 PageID #: 8460



THE BIFFERATO FIRM, P.A.                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Ian Connor Bifferato                          /s/ Brian P. Egan
                                                  _____________________________________
Ian Connor Bifferato (#3273))                     Jack B. Blumenfeld (#1014)
1007 North Orange Street, 4th Floor               Brian P. Egan (#6227)
Wilmington, DE 19801                              1201 North Market Street
(302) 225-7600                                    P.O. Box 1347
cbifferato@tbf.legal                              Wilmington, DE 19899
                                                  (302) 658-9200
                                                  jblumenfeld@mnat.com
Interim Class Counsel for the Indirect            began@mnat.com
Purchaser Classes and Counsel for Plaintiff
UFCW Local 1500 Welfare Fund                      Attorneys for Defendant Amgen, Inc.

OF COUNSEL:                                       OF COUNSEL:

Gregory S. Asciolla                               Eric J. Stock
Jay L. Himes                                      GIBSON, DUNN & CRUTCHER LLP
Karin E. Garvey                                   200 Park Avenue
Matthew J. Perez                                  New York, NY 10166-0193
LABATON SUCHAROW LLP                              (212) 351-4000
140 Broadway
New York, NY 10005                                M. Sean Royall
(212) 907-0700                                    Ashley E. Johnson
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  2100 McKinney Avenue, Suite 1100
                                                  Dallas, TX 75201-6912
                                                  (214) 571-2900




                                              3
Case 1:19-cv-00044-LPS Document 232 Filed 08/26/19 Page 4 of 5 PageID #: 8461



CHIMICLES SCHWARTZ KRINER & DONALDSON- SHAW KELLER LLP
SMITH LLP

/s/ Robert J. Kriner, Jr.                          /s/ Karen E. Keller
_____________________________________              _____________________________________
Robert J. Kriner, Jr. (#2546)                      John W. Shaw (#3362)
Tiffany J. Cramer (#998)                           Karen E. Keller (#4489)
Vera G. Belger (#5676)                             Nathan R. Hoeschen (#6232)
2711 Centerville Road Suite 201                    I.M. Pei Building
Wilmington, DE 19808                               1105 North Market Street, 12th Floor
(302) 656-2500                                     Wilmington, DE 19801
rjk@chimicles.com                                  (302) 298-0700
tjc@chimicles.com                                  jshaw@shawkeller.com
                                                   kkeller@shawkeller.com
Interim Co-Lead Counsel for Direct Purchaser       nhoeschen@shawkeller.com
Class and Counsel for César Castillo, Inc.
                                                   Attorneys for Defendants Teva
OF COUNSEL:                                        Pharmaceuticals USA, Inc., Watson
                                                   Laboratories, Inc., and Actavis Pharma Inc.
Linda P. Nussbaum
Bart D. Cohen                                      OF COUNSEL:
Peter Moran
NUSSBAUM LAW GROUP, P.C.                           Henninger S. Bullock
1211 Avenue of the Americas, 40th Floor            Karen W. Lin
New York, NY 10036                                 MAYER BROWN LLP
(917) 438-9189                                     1221 Avenue of the Americas
                                                   New York, NY 10020
Thomas M. Sobol                                    (212) 506-2500
Bradley J. Vettraino
HAGENS BERMAN SOBOL SHAPIRO LLP
55 Cambridge Parkway, Suite 301
Cambridge, MA 02142
(617) 482-3700




                                               4
Case 1:19-cv-00044-LPS Document 232 Filed 08/26/19 Page 5 of 5 PageID #: 8462



FARNAN LLP

/s/ Michael J. Farnan
_____________________________________
Sue L. Robinson (#100658)
Brian E. Farnan (#4089)
Michael J. Farnan (#5165)
919 North Market Street, 12th Floor
Wilmington, DE 19801
(302) 777-0300
srobinson@farnanlaw.com
bfarnan@farnanlaw.com
mfarnan@farnanlaw.com

Attorneys for Plaintiffs Cipla Ltd. and
Cipla USA, Inc.

OF COUNSEL:

James W. Dabney
Patrice P. Jean
Dina Hoffer
Deanne K. Cevasco
David E. Lansky
Lynn M. Russo
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
(212) 837-6803

August 26, 2019




                                          5
